1. To entitle the plaintiff to alimony and counsel fee, in an action for a divorce for cruel and inhuman treatment, she must make it appear that she has been injured, and present a meritorious cause of action.2. A single instance of cruelty is not sufficient cause to authorize the court to interfere, although vague charges of cruel treatment are also made, against the husband. The parties to a marriage contract should bear long and patiently with each other; they should exercise the most forgiving spirit, and seek by all possible means to reconcile their differences before resorting either to the protection or the power of the law to redress their wrongs. They should become fully satisfied that there is no longer any possibility that the duties of their married life can be discharged.